Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
           In the search reported cited in the IDS dated 5/13/2020, U.S. Patent Application Publication No. 2011/0119932 is said to be relevant to the claimed invention.  Claim 1 as amended is allowable over the ‘932 reference in which the locking lug (36, see Fig.4) is movably positioned in the lug slot (50) and movable along a circumferential direction (i.e. a rotational movement into an offset portion 50’ of the slot 50, see paragraph [0049], lines 18-26) rather than “along a radial direction” as required by the claim. 
           Newly added claim 21 incorporating the subject matter of original claim 8 is allowable over the ‘932 reference.  First of all, the lug slot (50) of the ‘932 reference is formed in the drive plate cover (14b) rather than in the drive plate (14a) for receiving a locking lug (36).  Secondly, the ‘932 reference lacks a centrifugal lock removably received in a lock notch formed in the drive plate cover (14b). 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724